                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JAMES C. MCNEILL,                                 )
                                                  )
                          Plaintiff,              )
                                                  )
                    v.                            )      1:18CV800
                                                  )
SHAWN BRITT, et al.,                              )
                                                  )
                         Defendant.               )


                                       JUDGMENT

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 21, 2021, was served on the parties in this

action. (ECF Nos. 64, 65.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS HEREBY ORDERED AND ADJUDGED that Defendants Monica Bond,

Shawn L. Britt, Dane Bruce, Lachelle Bullard, Sylvia Crumpler, Karen L. Henderson, Dawn

Leak, Pamela J. Locklear, Katy Poole, and George Warren’s Motion to Dismiss or in the

Alternative, Motion to Sever Parties, (ECF No. 49), is DENIED.

       IT IS FURTHER ORDERED AND ADJUDGED that Defendants’ Motion for

Summary Judgment, (ECF No. 51), is GRANTED IN PART to the extent that all claims

against Defendants Britt, Bruce, Lachelle Bullard, Poole, and Warren are DISMISSED, the

retaliation claims against Defendants Crumpler are DISMISSED, and the denial of access to

the courts and conditions of confinement claims against Defendant Henderson is

DISMISSED. The summary judgment motion is DENIED IN PART as to Plaintiff’s due




      Case 1:18-cv-00800-LCB-JLW Document 66 Filed 08/20/21 Page 1 of 2
process claim against Defendant Bond and excessive force claims against Defendants

Crumpler, Henderson, and Leak.

       IT IS FURTHER ORDERED AND ADJUDGED that Defendants Correctional

Officer (FNU) Oxendine and Correctional Officer L. Bullard are DISMISSED from this

action for failure to prosecute.

       This, the 19th day of August 2021.


                                            /s/ Loretta C. Biggs
                                            United States District Judge




      Case 1:18-cv-00800-LCB-JLW Document 66 Filed 08/20/21 Page 2 of 2
